BEASLEY, Judge,
concurring specially.
I agree that defendant is entitled to a new trial and fully concur in Divisions 1 and 3 but not in Division 2. If the jury believes Rosene Virgil’s version of the event, then it must be guided in its deliberations by a charge on accident. It was her sole defense, she sought *100such a charge from the pattern charge book, she objected to the court’s refusal to give it, and she reserved objections after the court’s charge was given.
Even without request, the trial court must instruct the jury on the principle of accident when it is the sole defense; the court is obligated to call this defense to the jury’s attention and enable the jury to intelligently consider it. Metts v. State, 210 Ga. App. 197, 198 (2) (435 SE2d 525) (1993); Harris v. State, 145 Ga. App. 675 (244 SE2d 620) (1978).
Defendant did not dispute that she was the only person in the car and in the front seat when it moved. She did not dispute that the car moved from where it was standing idle with the engine running and ended up against a fire hydrant. She did not dispute that she had consumed alcoholic beverages prior to the incident. She did not even dispute that she had caused it to move. Then how could she escape conviction for being in physical control of a moving vehicle while under the influence of alcohol to the extent that it was less safe to her to do so, in violation of OCGA § 40-6-391 (a) (1)?
“A person shall not be found guilty of any crime committed by . . . accident where it satisfactorily appears there was no criminal scheme or undertaking, intention, or criminal negligence.” OCGA § 16-2-2. “ ‘The essence of the defense of accident is that the defendant’s act is not intentional.’ ” (Citation omitted.) Metts, supra at 198.
Virgil’s explanation for what occurred is that it was an accident, that she “slipped and fell” onto the floor of the car while sitting on the passenger’s seat and leaning on the driver’s seat, some part of her body depressing the accelerator with the car in gear, and that her glasses fell off, and when she attempted to rise from the floor, she faced air bags which had deployed. If the jury believes the movement of the car was the result of an accident, then it could not find she was in physical control of the car. Like the testimony of the defendant in Metts that he may have unintentionally touched the child, Virgil’s evidence is that she unintentionally touched the accelerator. Metts was entitled to a charge on accident, and likewise, so is Virgil. She did not depend solely on an inability of the State to prove she was in control of the vehicle beyond a reasonable doubt but rather came forward with the affirmative defense explaining what did cause the car’s movement and thereby attempting to eliminate the element of criminal intent and “control.” The trial court deprived her of that defense.
In Morris v. State, 210 Ga. App. 617, 618 (2) (436 SE2d 785) (1993), defendant was entitled to a new trial because the court refused to give a charge on accident; the defense was that Morris did not see the stop sign because of the fog. He was convicted of vehicular homicide in the first degree for driving while under the influence of *101drugs in violation of OCGA § 40-6-391 (a) (2). Again, his explanation of why the incident occurred raised the defense of accident, as it does in Virgil’s case.
“It is the law of this state that where there is only one defense on which a party relies, failure to instruct the jury as to the evidence supporting this defense with sufficient clarity and specificity that the jury will not only be required to pass upon it, but do so intelligently, in practicality directs a verdict against the defendant, in that the effect of the failure to charge is to withdraw and deny the defense and to that extent prejudices a defendant’s right to a fair and impartial trial. [Cits.]” Dinnan v. State, 173 Ga. App. 191, 195 (1) (325 SE2d 851) (1984).
Only slight evidence requires the giving of a charge on a defendant’s sole defense, even if other evidence tends to disprove the fact. Id. Even farfetched explanations must be given deference by the court in charging the jury, as the jury and not the court has the power to reject “ ‘the defense theory raised by the accused’s testimony.’ ” (Citation omitted.) Owens v. State, 173 Ga. App. 309, 313 (5) (326 SE2d 509) (1985). See also Jones v. State, 220 Ga. App. 784, 785 (470 SE2d 326) (1996). “ ‘The evidence necessary to justify a jury charge need only be enough to enable one to carry on a legitimate process of reasoning.’ ” (Citation omitted.) Williams v. State, 209 Ga. App. 355 (1) (433 SE2d 361) (1993).
The court erred in refusing the charge on the basis that the charges on intent were sufficient to cover it. They were not, as they focused on the State’s burden of proof.
In fact, the instructions were contradictory, as the court first charged that the jury could find defendant guilty if it found “that [she] intended to operate her vehicle at such time that she was under the influence of alcohol to the extent that she was less safe to do so than she would have been if sober. The State is not required to prove that the defendant intended to be driving under the influence or even — or even that she knew she was doing so.” Later the court charged: “a person shall be considered in control of a moving vehicle if her actions are responsible for the movement of that vehicle, whether she intends to move the vehicle or not, as long as the vehicle moves from the actions of the person and not from a force totally beyond her control.”
No instructions were given to guide the jury as to the proper consideration to be given to Virgil’s explanation for the event, the reason for the occurrence as she, the only directly involved witness, understood it. The jury was not told that if the movement of the vehicle was accidental, i.e., not in her control, she could not be found guilty because of the principle of law codified in OCGA § 16-2-2. The jury should have been required to pass on this issue, intelligently and *102under the pertinent rule of law. Harris, supra at 676.
Decided July 1, 1997.
Colette B. Resnik, for appellant.
Ralph T. Bowden, Jr., Solicitor, W. Cliff Howard, Elaine W. Brooks, Assistant Solicitors, for appellee.